A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DETAILED ACTION
Acknowledgement of Receipt/Status of Claims

	This Office Action is in response to the amendment filed January 27, 2022. Claim 23 is pending in the application. Claims 1-22  have been cancelled. Claim 23 is newly added. Claim 23 has been examined for patentability. 

Withdrawn Rejections
	Applicant's amendments and arguments filed January 27, 2022 are acknowledged and have been fully considered.  
The provisional rejection of claims 10, 17 and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-6, and 10 of U.S. Patent No. 9,339,037 B2 in view of Asrar et al (US PG Publication 2003/0060371 A1) is withdrawn in view of Applicant’s amendment cancelling claims 10,17, and 20. 
	The provisional rejection of claims 10, 17 and 20 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7, 10-14 and 16 of U.S. Patent No. 9,717,247 B2 in view of Asrar et al (US PG Publication 2003/0060371 A1) is withdrawn in view of Applicant’s amendment cancelling claims 10,17, and 20.

Claims 10 and 13-22  were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elbe et al. (WO03/010149 A1, see equivalent document US 2004/0204470 A1) in view of Asrar et al (US PG Publication 2003/0060371 A1)and Dietz et al.(US PG Publication 20090264289 A1). This rejection is withdrawn in view of Applicant’s amendment cancelling claims 10 and 13-22.





New Rejection(s) Necessitated by the Amendment filed on January 27, 2022
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 


Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elbe et al. (WO03/010149 A1, see equivalent document US 2004/0204470 A1, previously cited).
Applicant’s Invention



Applicant claims a method for reducing emergence time of soybean seeds in need of reduced emergence time comprising applying to the seeds in need of reduced emergence time a composition comprising penflufen in an amount effective to reduce emergence time by at least 25% compared to untreated seeds, wherein the soybean seed is treated with penflufen at a rate of from 5 -10 g/100kg of soybean seed.



Determination of the scope and the content of the prior art
(MPEP 2141.01)

	Elbe et al. teach penflufen (see compound 1-21 on page 20, of corresponding document, US 2004/0204470).  Elbe et al. teach that the active compound can be used in compositions to treat all plants and parts of plants which are to be understood as meaning all above-ground and below-ground parts and organs of plants, such as fruits and seeds and also roots, tubers and rhizomes as well as harvested plants and vegetative and generative propagation material, for example seedlings, tubers, rhizomes, cuttings and seeds (see [0224]).  Elbe et al. teach that the transgenic plants soya beans, potatoes, cotton ([0385]).  In addition, Elbe et al. teach that when using the active compounds as fungicides, the application rates can be varied within a relatively wide range, depending on the kind of application.  For seed dressing, the active compound application rates are generally between 0.001 and 50 g per kilogram of seed, preferably between 0.01 and 10 g per kilogram of seed ([0381]).  Depending on the plant species or plant cultivars, Elbe et al. teach their location and growth conditions (soils, climate, vegetation period, and diet), the treatment according to their invention may also result in super additive ("synergistic") effects. For example, reduced application rates and/or a widening of the activity spectrum and/or an increase in the activity of the substances and compositions which can be used according to the invention, better plant growth, increased tolerance to high or low temperatures, increased tolerance to drought or to water or soil salt content, increased flowering performance, easier harvesting, accelerated maturation (i.e., reduced emergence time), higher harvest yields, better quality and/or a higher nutritional value of the harvested products ([0384], limitation of instant claim 1).  





Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)



Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)

The disclosure(s) of both Elbe et al. and the instant application  is directed to the application of penflufen to soybean seed. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to modify the teaching of Elbe et al. to arrive at a method for reducing emergence time of soybean seeds in need of reduced emergence time comprising applying to the seeds in need of reduced emergence time a composition comprising penflufen in an amount effective to reduce emergence time by at least 25% compared to untreated seeds, wherein the soybean seed is treated with penflufen at a rate of from 5 -10 g/100kg of soybean seed.  From the teaching of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


     In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments
Applicant's arguments, filed January 27, 2022  with respect to the provisional rejection of claims 10, 17 and 20 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-6, and 10 of U.S. Patent No. 9,339,037 B2 in view of Asrar et al (US PG Publication 2003/0060371 A1); the provisional rejection of claims 10, 17 and 20 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7, 10-14 and 16 of U.S. Patent No. 9,717,247 B2 in view of Asrar et al (US PG Publication 2003/0060371 A1); and the rejection of claims 10 and 13-22  under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elbe et al. (WO03/010149 A1, see equivalent document US 2004/0204470 A1) in view of Asrar et al (US PG Publication 2003/0060371 A1)and Dietz et al.(US PG Publication 20090264289 A1) have been considered but are moot in view of a new grounds of rejection set forth above.

Conclusion
No claims are allowed.
 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617

/ALI SOROUSH/Primary Examiner, Art Unit 1617